On October 18,2006, the defendant was sentenced to the following: CHARGE I: Five (5) years in the Montana State Prison on each count, to run consecutive to one another, for the offense of Counts I & II: Unlawful Possession of Game Animals and Birds, a felony; CHARGES II - VI: A commitment to the Ravalli County Detention Center for a period of six (6) months on each Charge, to run concurrently to one another, and with Charge I, for the following offenses: CHARGE II: Hunting a Game Animal During Closed Season (3 counts), *57misdemeanors; CHARGE III: Waste of Game Animal, a misdemeanor; CHARGE IV: Unlawful Shooting from a Roadway, a misdemeanor; CHARGE V: Hunting Game Birds without a License, a misdemeanor; and CHARGE VI: Obstructing a Peace Officer, a misdemeanor. The above sentences shall run consecutive to the Defendant’s sentences in Cause Nos. DC-00-52 and DC-02-31.
Done in open Court this 4th day of May, 2007.
DATED this 22nd day of May, 2007.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by Bill Fullbright, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.